DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 12/06/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/06/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/06/2021 as modified by the amendment filed on xxx. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,222,354 has been reviewed and has been placed in the file.
Double Patenting - Withdrawn
The double patenting rejection is withdrawn per the filed terminal disclaimer noted above.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims xxx are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,222,354.
Appl. No.: 17/542,643 – Claim 1. A method comprising: providing, by a processing system including a processor to a first communication device of a first user, a first personalized advertisement in a first view of a virtual world of a first avatar of the first user, 
US Pat. No.: 11,222,354 – Claim 1. A method comprising: providing, by a processing system including a processor to a first communication device of a first user, a first personalized advertisement in a first view of a virtual world of a first avatar of the first user, 
Appl. No.: 17/542,643 – Claim 1. wherein the first view corresponds to a current context included in a plurality of contexts in the virtual world, and 
US Pat. No.: 11,222,354 – Claim 1. wherein the first view corresponds to a current context included in a plurality of contexts in the virtual world; 
Appl. No.: 17/542,643 – Claim 1. wherein the plurality of contexts comprises profiles for a plurality of users assembled together in a particular region of the virtual world and a current state of a game played by user avatars in the virtual world; 
US Pat. No.: 11,222,354 – Claim 1. determining, by the processing system, the current context for the first avatar based on a combination of profiles of a plurality of users for at least two users currently represented as avatars in the virtual world; 
US Pat. No.: 11,222,354 – Claim 1. providing, by the processing system to a second communication device of a second user, a second personalized advertisement in a second view of the virtual world of a second avatar of the second user; 
US Pat. No.: 11,222,354 – Claim 8. The method of claim 1, wherein the plurality of contexts comprises the profiles for the plurality of users assembled together in a particular region of the virtual world and a current state of a game played by user avatars in the virtual world.
Appl. No.: 17/542,643 – Claim 1. responsive to a determination that data of the current context does not indicate a quiet time, sending, by the processing system, an advertisement having a video advertising data type to the first communication device of the first user for display by a first display unit; and 
US Pat. No.: 11,222,354 – Claim 1. responsive to a determination that data of the current context does not indicate a quiet time, sending, by the processing system, an advertisement having a video advertising data type to the first communication device of the first user for display by a first display unit; and 
Appl. No.: 17/542,643 – Claim 1. responsive to a determination that the data of the current context indicates an audio conversation occurring between the first avatar and a second avatar in the virtual world, sending, by the processing system, a visual advertisement having a data type for display by the first display unit.
US Pat. No.: 11,222,354 – Claim 1. responsive to a determination that the data of the current context indicates an audio conversation occurring between the first avatar and the second avatar in the virtual world, sending, by the processing system, a visual advertisement having a data type for display by the first display unit.
Appl. No.: 17/542,643 – Claim 2. The method of claim 1, wherein a first advertising data type for the first personalized advertisement is a preferred data type of the first user for the current context.
US Pat. No.: 11,222,354 – Claim 2. The method of claim 1, wherein a first advertising data type for the first personalized advertisement is a preferred data type of the first user for the current context.
Appl. No.: 17/542,643 – Claim 3. The method of claim 2, further comprising: providing, by the processing system, a second personalized advertisement in a second view of the virtual world of the second avatar.
US Pat. No.: 11,222,354 – Claim 3. The method of claim 2, wherein a second advertising data type for the second personalized advertisement is a preferred data type of the second user for the current context.
Appl. No.: 17/542,643 – Claim 4. The method of claim 3, wherein a second advertising data type for the second personalized advertisement is a preferred data type of a second user for the current context.
US Pat. No.: 11,222,354 – Claim 3. The method of claim 2, wherein a second advertising data type for the second personalized advertisement is a preferred data type of the second user for the current context.
Appl. No.: 17/542,643 – Claim 5. The method of claim 4, wherein the second advertising data type is different than the first advertising data type.
US Pat. No.: 11,222,354 – Claim 4. The method of claim 3, wherein the second advertising data type is different than the first advertising data type.
Appl. No.: 17/542,643 – Claim 6. The method of claim 1, further comprising: determining, by the processing system, that the data of the current context indicates the audio conversation occurring between the first avatar and the second avatar in the virtual world; and sending, by the processing system, the visual advertisement having the data type to the first communication device, a second communication device of a second user, or a combination thereof.
US Pat. No.: 11,222,354 – Claim 5. The method of claim 1, further comprising: determining, by the processing system, that the data of the current context indicates the audio conversation occurring between the first avatar and the second avatar in the virtual world; and sending, by the processing system, the visual advertisement having the data type to the first communication device, the second communication device, or a combination thereof.
Appl. No.: 17/542,643 – Claim 7. The method of claim 1, wherein the current context for the first avatar for the first user comprises the first avatar and the second avatar appearing together in the virtual world.
US Pat. No.: 11,222,354 – Claim 6. The method of claim 1, wherein the current context for the first avatar for the first user comprises the first avatar and the second avatar appearing together in the virtual world.
Appl. No.: 17/542,643 – Claim 8. The method of claim 1, wherein the first view of the virtual world of the first avatar comprises visual objects within the virtual world.
US Pat. No.: 11,222,354 – Claim 7. The method of claim 1, wherein the first view of the virtual world of the first avatar comprises visual objects within the virtual world observable by the first avatar.
Appl. No.: 17/542,643 – Claim 9. The method of claim 8, wherein the visual objects are observable by the first avatar.
US Pat. No.: 11,222,354 – Claim 7. The method of claim 1, wherein the first view of the virtual world of the first avatar comprises visual objects within the virtual world observable by the first avatar.
Appl. No.: 17/542,643 – Claim 10. The method of claim 1, further comprising: selecting an advertising data type for a particular one of the plurality of users indicating a response of the particular one of the plurality of users to a data type in the current context.
US Pat. No.: 11,222,354 – Claim 9. The method of claim 1, further comprising: selecting an advertising data type for a particular one of the plurality of users indicating a response of the particular one of the plurality of users to a data type in the current context.

Appl. No.: 17/542,643 – Claim 11. A system, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: presenting to a first end user device of a first end user a first personalized advertisement for display by a first display unit, the first personalized advertisement having a preferred data type in a first context of a plurality of contexts in a virtual world, the first end user being associated with a first avatar in the virtual world, wherein the first context comprises first data indicating a quiet time without conversation between the first avatar of the first end user and a second avatar of a second end user in the first context of the plurality of contexts and without background noise occurring in the virtual world; presenting, to a second end user device of the second end user and for display by a second display unit, a second personalized advertisement in a view of the virtual world of the second avatar in accordance with a second preferred data type of the second end user; and selecting an advertising data type for a particular one of a plurality of end users represented as avatars in the virtual world indicating a response of the particular one of the plurality of end users to an advertising data type in the first context.

Appl. No.: 17/542,643 – Claim 12. The system of claim 11, wherein the plurality of end users includes the first end user and the second end user.

Appl. No.: 17/542,643 – Claim 13. The system of claim 11, wherein the first context is based on a combination of profiles of two or more end users of the plurality of end users.

Appl. No.: 17/542,643 – Claim 14. The system of claim 11, wherein the first context comprises a combination of the first avatar of the first end user and the second avatar of the second end user appearing together.

Appl. No.: 17/542,643 – Claim 15. The system of claim 11, wherein the operations further comprise: sending an advertisement having an audio advertising data type to the first end user device of the first end user responsive to the first data of the first context indicating the quiet time.

Appl. No.: 17/542,643 – Claim 16. The system of claim 15, wherein a second context of the plurality of contexts comprises second data, and wherein the operations further comprise: sending a visual advertisement having one of a data type, image, text and video responsive to the second data indicating loud background noise present and conversation in the virtual world.

Appl. No.: 17/542,643 – Claim 17. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: presenting, on a first display unit of a first communication device of a first user, a first personalized advertisement having a preferred data type for the first user in a first context of a virtual world, wherein the first user is associated with a first avatar, wherein the first context comprises data indicating a quiet time without conversation between the first avatar of the first user and a second avatar of a second user and without background noise occurring in the virtual world; and presenting, on a second display unit of a second communication device of the second user, a second personalized advertisement in a view of the virtual world of the second avatar in accordance with a second preferred data type for the second user, wherein the first and second personalized advertisements are customized to the first and second users so that the first and second users are presented with different advertisements.

Appl. No.: 17/542,643 – Claim 18. The non-transitory, machine-readable medium of claim 17, wherein the virtual world includes a digital simulation of a city that includes streets, buildings, cars, and billboards.

Appl. No.: 17/542,643 – Claim 19. The non-transitory, machine-readable medium of claim 18, wherein the operations further comprise: presenting first personalized advertisements to the first user on the buildings, the cars, and the billboards and presenting second personalized advertisements to the second user on the buildings, the cars, and the billboards.

Appl. No.: 17/542,643 – Claim 20. The non-transitory, machine-readable medium of claim 17, wherein the first personalized advertisement includes a first name of the first user, and wherein the second personalized advertisement includes a second name of the second user.
The remaining independent claims contain feature similar to that of claim 1 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for contextual virtual local advertisement insertion.
Claim 1 recites [a] method comprising: providing, by a processing system including a processor to a first communication device of a first user, a first personalized advertisement in a first view of a virtual world of a first avatar of the first user, wherein the first view corresponds to a current context included in a plurality of contexts in the virtual world, and wherein the plurality of contexts comprises profiles for a plurality of users assembled together in a particular region of the virtual world and a current state of a game played by user avatars in the virtual world; responsive to a determination that data of the current context does not indicate a quiet time, sending, by the processing system, an advertisement having a video advertising data type to the first communication device of the first user for display by a first display unit; and responsive to a determination that the data of the current context indicates an audio conversation occurring between the first avatar and a second avatar in the virtual world, sending, by the processing system, a visual advertisement having a data type for display by the first display unit.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 11-16 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 17-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
providing, by a processing system including a processor to a first communication device of a first user, a first personalized advertisement in a first view of a virtual world of a first avatar of the first user, wherein the first view corresponds to a current context included in a plurality of contexts in the virtual world, and wherein the plurality of contexts comprises profiles for a plurality of users assembled together in a particular region of the virtual world and a current state of a game played by user avatars in the virtual world;
This limitation includes the step(s) of: providing, by a processing system including a processor to a first communication device of a first user, a first personalized advertisement in a first view of a virtual world of a first avatar of the first user, wherein the first view corresponds to a current context included in a plurality of contexts in the virtual world, and wherein the plurality of contexts comprises profiles for a plurality of users assembled together in a particular region of the virtual world and a current state of a game played by user avatars in the virtual world. 
But for the processing system including a processor and communication device, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate contextual virtual local advertisement insertion which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
providing, by a processing system including a processor to a first communication device of a first user, a first personalized advertisement…
responsive to a determination that data of the current context does not indicate a quiet time, sending, by the processing system, an advertisement having a video advertising data type to the first communication device of the first user for display by a first display unit; and
This limitation includes the step(s) of: responsive to a determination that data of the current context does not indicate a quiet time, sending, by the processing system, an advertisement having a video advertising data type to the first communication device of the first user for display by a first display unit. 
But for the processing system, communication device, and display unit, this limitation is directed to communicating known information (e.g., displaying and transmitting information) in order to facilitate contextual virtual local advertisement insertion which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
sending, by the processing system, an advertisement having a video advertising data type to the first communication device of the first user for display by a first display unit…
responsive to a determination that the data of the current context indicates an audio conversation occurring between the first avatar and a second avatar in the virtual world, sending, by the processing system, a visual advertisement having a data type for display by the first display unit.
This limitation includes the step(s) of: responsive to a determination that the data of the current context indicates an audio conversation occurring between the first avatar and a second avatar in the virtual world, sending, by the processing system, a visual advertisement having a data type for display by the first display unit. 
But for the processing system and display unit, this limitation is directed to communicating known information (e.g., displaying and transmitting information) in order to facilitate contextual virtual local advertisement insertion which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
sending, by the processing system, a visual advertisement having a data type for display by the first display unit.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and display data. 
Independent system claim 11 and CRM claim 17 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10, 12-16, and 18-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing contextual virtual local advertisement insertion. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11-15, 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Clavin et al. 2011/0295693; in view of Li et al. 2009/0254358; in view of Dawson et al. 2008/0204448; in view of Cunningham et al. 2005/0080878; in view of Forbes et al. 2009/0006193.
Claim 1. Clavin et al. 2011/0295693 teaches A method comprising: providing, by a processing system including a processor to a first communication device of a first user, a first personalized advertisement (Clavin et al. 2011/0295693 [0012 – targeted advertisement interpreted as personalized advertisement] Technology is disclosed which improves a user's experience while interacting with a target recognition and analysis system executing an application. An image capture device in the target recognition and analysis system captures images of a scene that include one or more users and objects. In a first set of operations performed by the disclosed technology, the images of the scene are analyzed to detect one or more items of interest in the images. In an embodiment, the items of interest may include one or more brand identifiers in the images. User preference information is assigned to the brand identifiers based on the analysis. In a second set of operations performed by the disclosed technology, the user preference information is analyzed to generate tailored content for the user. The tailored content may include, for example, providing a targeted product advertisement or a targeted broadcast event for the user. The tailored content is displayed on a display device of the target recognition, analysis, and tracking system to the user. [0022 - processor] In an example embodiment, the capture device 20 may further include a processor 32 that may be in operative communication with the image camera component 22. The processor 32 may include a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions for receiving the depth image, determining whether a suitable target may be included in the depth image, converting the suitable target into a skeletal representation or model of the target, or any other suitable instruction. In an embodiment, the processor 32 may include executable instructions to determine whether a human target such as for example, a user of the target recognition and analysis system 10 is in the scene by segmenting the human target from an environment in the depth image captured by the capture device 20. The method of determining whether a human is in the scene is disclosed in U.S. patent application Ser. No. 12/475094 entitled "Environment and/or Target Segmentation", filed 29 May 2009 and hereby incorporated herein by reference. The processor 32 may also include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. A method of identifying users in a scene is disclosed in U.S. patent application Ser. No. 12/475,308, "Device for Identifying and Tracking Multiple Humans Over Time," filed on May 29, 2009, and hereby fully incorporated herein by reference.) in a first view of a virtual world of a first avatar of the first user (Clavin et al. 2011/0295693 [0067 – avatar and virtual articles interpreted as virtual world… tailored content and targeted product advertisements] In another embodiment, the user product advertisement service 412 may also include executable instructions to generate tailored content for a user's avatar (or a user's on-screen representation) based on the user preference information and the user's identification information stored in the user profile database 44 or the global user profile database 416. The tailored content may include a targeted product advertisement displayed as virtual articles to the user via the display device 16 in the target recognition and analysis system 10. The user may manipulate the series of virtual articles presented in the interface through movements captured by the target recognition and analysis system 10. The technique of provisioning virtual articles to a user in a game is disclosed in U.S. patent application Ser. No. 12/752,917 entitled "Motion Based Interactive Shopping Environment", filed 1 April 2010 and hereby incorporated herein by reference.), wherein the first view corresponds to a current context included in a plurality of contexts in the virtual world (Clavin et al. 2011/0295693 [0002] Technology is disclosed by which tailored content may be generated for a user based on detecting items of interest in scene images captured by an image capture device in a target recognition, analysis, and tracking system executing an application. Tailored content is generated for the user based on assigning user preference information to the items of interest detected in the scene images. A customized and enhanced experience may be provided to the user of the target recognition, analysis and tracking system based on the tailored content. [0029] In another embodiment, the local image matching module 40 may also include executable instructions to receive one or more brand identifiers detected by the image recognition module 38 and compare the detected brand identifiers to one or more brand identifiers with existing user preference information. In an embodiment, user preference information for brand identifiers which have an existing user preference may be stored in the user profile database 44 along with the brand affinity value associated with the brand identifiers.), and 
Clavin et al. 2011/0295693 may not expressly disclose the “current context of a virtual world” features, however, Li et al. 2009/0254358 teaches (Li et al. 2009/0254358 [0007 - current context within the virtual world] The trigger condition of the disclosed system may be an implicit trigger condition, such that detection of the trigger condition includes automatically detecting when an avatar corresponding to the second user has entered a current context within the virtual world application that also contains an avatar of the first user. Such a current context of the virtual world application may include a current virtual location (e.g. virtual island, virtual city, virtual building, virtual room, etc.) in which the avatar for the first user is currently located, a current virtual event (e.g. virtual meeting, virtual conference, etc.) that the avatar for the first user is currently attending, and/or any other specific current context in the virtual world that are shared by both the avatar for the first user of the virtual world application and the avatar for the second user of the virtual world application. [0008 - share a current virtual context with the avatar of the first user] The trigger condition may alternatively be an explicit trigger condition, such that detection of the trigger condition includes detecting that the first user has requested a search for real world social network relationship information for one or more users corresponding to selected avatars in the virtual world, e.g. that share a current virtual context with the avatar of the first user. Such a user request may, for example, consist of the first user clicking on or otherwise indicating or selecting one or more of the avatars in the current context of the virtual world containing the first user's avatar.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Clavin et al. 2011/0295693 to include the features, as taught by Li et al. 2009/0254358, in order to tailor ads to a current context of a user avatar which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Clavin et al. 2011/0295693 further teaches wherein the plurality of contexts comprises profiles for a plurality of users assembled together in a particular region of the virtual world and a current state of a game played by user avatars in the virtual world (Clavin et al. 2011/0295693 [0034 – profile and gaming data] The user profile database 44 may include information about the user's account such as a unique identifier and password associated with the user and a console identifier that uniquely identifies the user of the target recognition and analysis system 10. In an embodiment, the user profile database 44 may include a list of brand identifiers which have an existing user preference, user preference information associated with the brand identifiers and a brand affinity value associated with the brand identifiers. The user profile database 44 may also include other information about the user such as game records and a friends list associated with the user. Game records may include information such as a gamer tag associated with the user and statistics for particular games, achievements acquired for particular games and/or other game specific information. The friends list may include a list of friends of the user who are also connected to or otherwise have user account records with a network gaming service.); 
Clavin et al. 2011/0295693 may not expressly disclose the “region of the virtual world” features, however, Dawson et al. 2008/0204448 teaches (Dawson et al. 2008/0204448 [0030 - it is determined that a male avatar is within close proximity to a virtual universe landmark (e.g., a rugby field)] An evaluator component 86 evaluates the avatar and its user according to their proximity and the collector information to determine what type of advertisement if any, could be made to the user and/or avatar. In one embodiment, the evaluator 86 may utilize a set of rules to determine what type of advertisement may be pitched to the user and/or avatar. For example, if it is determined that a male avatar is within close proximity to a virtual universe landmark (e.g., a rugby field) and meets certain criteria (e.g., older than 21 years), then the evaluator may decide that an offer to transport the avatar to a designated area (e.g., "Ben's Sports Bar") is suitable for the avatar. As another example, the evaluator component 86 may use information about avatar characteristics or user profiles to tailor the commercial experience. For instance, age information might be used to transport the user to a pharmaceutical marketplace, while national information might be used to transport the user to a travel marketplace or stock market. [Claim 12 - wherein the information collector component is configured to gather information that comprises avatar profiles, avatar interests, interactions with other avatars and proximity to regions within the virtual universe] 12. The advertising generation tool according to claim 10, wherein the information collector component is configured to gather information that comprises avatar profiles, avatar interests, interactions with other avatars and proximity to regions within the virtual universe.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Clavin et al. 2011/0295693 to include the features, as taught by Dawson et al. 2008/0204448, in order to tailor ads to a current context of a user avatar which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 
Clavin et al. 2011/0295693 further teaches responsive to a determination that data of the current context does not indicate a quiet time, sending, by the processing system, an advertisement having a video advertising data type to the first communication device of the first user for display by a first display unit (Clavin et al. 2011/0295693 [0038 - video] A graphics processing unit (GPU) 108 and a video encoder/video codec (coder/decoder) 114 form a video processing pipeline for high speed and high resolution graphics processing. Data is carried from the GPU 108 to the video encoder/video codec 114 via a bus. The video processing pipeline outputs data to an A/V (audio/video) port 140 for transmission to a television or other display. A memory controller 110 is connected to the GPU 108 to facilitate processor access to various types of memory 112, such as, but not limited to, a RAM.); and 
Clavin et al. 2011/0295693 may not expressly disclose the “quiet time” features, however, Cunningham et al. 2005/0080878 teaches these features as follows (Cunningham et al. 2005/0080878 [0053 – quiet interval during which no ads are shown] As described further below, a "quiet interval" during which no ads are shown can be used to automatically reduce the number of times an ad would otherwise be shown. More particularly, given the 15-minute download time and the corresponding 15-minute display time described above, it may be desirable to provide a portion of the display time as a "quiet interval" during which the user will see no ads, but during which ads will continue to be downloaded. A ratio of 1:5 may be used, so that 2.5 minutes of ad display will be followed by 12.5 minutes of no display. When a new ad is downloaded, the oldest ad will still be deleted. Thus, in the example above, an ad in a system with a 12.5 minute quite interval will be shown five times (during the 2.5 minute display interval) rather than thirty times. [0056] Video advertising files are downloaded when the system detects that the user is not actively using the bandwidth of the user's Internet connection 110 to download Internet content. During the time a user is connected to the Internet via the access control system 106, the viewer program is continuously running, and periodically opens a viewer window that is placed on top of any other active window and in which an ad from the ad pool is displayed. When the video ad is finished displaying, the viewer window is closed for a quiet interval. At the conclusion of the quiet interval, the viewer window is opened and the next ad in the ad pool is displayed. The viewer program cycles through existing ads in the ad pool until a new ad is received from the communications server. [0068] At the completion of each video ad, a "play completion" message is sent to the Ad server. This ensures that the server has the most current information available on ad viewing. One or more ad viewings comprise an ad showing interval, depending on the implementation. When the ad showing interval is completed, the viewer program hides the viewer window and enforces a quiet interval during which no ads are shown. This processing is represented by the flow diagram box numbered 522. The viewer program then enforces the quiet interval, and processing control returns to the fraud control operation represented by the FIG. 5 flow diagram box numbered 502. [0126] As described above, the present invention provides a technique for free Internet access in which an access server sends video advertising files to a user who gains access to the Internet through a network connection having a viewer program that runs with the user's browser to manage download and playback of ads. By downloading the video advertising files when the system detects that the user is not actively using the bandwidth of the Internet connection, the impact on the user's Internet experience is minimized. The viewer program periodically opens a viewer window, on top of the user's browser, and shows ads from the ad pool. When the ad showing is finished, the viewer window is hidden for a quiet interval. At the conclusion of the quiet interval, the viewer widow is activated and the next ad showing is performed. In this way, the invention provides Internet content to users for no charge or fee, and also ensures a fresh supply of video ads that will more likely hold the interest and attention of the Internet user.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Clavin et al. 2011/0295693 to include the quiet time/interval features, as taught by Cunningham et al. 2005/0080878, in order to fill a period of quiet or inaction with content useful to a user and thereby optimize user satisfaction. (see Cunningham et al. 2005/0080878 at [0053]). 
Clavin et al. 2011/0295693 further teaches responsive to a determination that the data of the current context indicates an audio conversation occurring between the first avatar and a second avatar in the virtual world, sending, by the processing system, a visual advertisement having a data type for display by the first display unit (Clavin et al. 2011/0295693 [Claim 1 – generating and rendering tailored content interpreted as sending a visual advertisement…] 1. A computer implemented method for generating tailored content for a user based on analyzing images in a scene comprising: receiving one or more images from a scene captured by a capture device in a target recognition and analysis system, wherein the one or more images include a user of the target recognition and analysis system; analyzing the one or more images to detect one or more brand identifiers in the images; comparing one or more detected brand identifiers to at least one or more known brand identifiers; assigning user preference information to the one or more detected brand identifiers based on the comparing; generating tailored content for the user based on the user preference information; and rendering the tailored content on a display device of the target recognition and analysis system to the user.).
Clavin et al. 2011/0295693 may not expressly disclose the “audio conversation” features, however, Forbes et al. 2009/0006193 teaches these features as follows (Forbes et al. 2009/0006193 [0009 - audio conversation participant is served an advertisement associated with a word in the digital audio conversation] FIG. 5 is a flow diagram depicting a procedure in an exemplary implementation in which a digital audio conversation participant is served an advertisement associated with a word in the digital audio conversation. [0057 - words or utterances in the conversation] In some implementations, a fee may be assessed 508 based on one or more of the above factors. For example, an advertising server may assess a higher fee for serving an advertisement based on digital audio event data in which the participant matches designated criteria. For instance, a higher fee may be assessed, if in addition to the inclusion of the sampled word, a participant mentions information included in the served advertisement, if the participant forwards the advertisement, if the participant resides in a designated location and so on. In some embodiments, a higher fee might be assessed if a recipient responds to the advertisement by "clicking through" or "voice through". In contrast, the fee may be lowered if criteria are not met. For example, the advertisement may reach a participant who is not in a specified demographic group. Other examples may include, but are not limited to, other words or utterances in the conversation, participant data, or other digital audio event data such as the advertisement that was served and the like. The assessed fee may be stored in a billing database or other database as desired. [0063 - forwarding advertising to client in response to an utterance in an audio event] Referring to FIG. 6, forwarding advertising to client in response to an utterance in an audio event is discussed. For instance, the techniques discussed herein may present advertisements in response to passive inclusion of an utterance in a digital audio conversation having more than one participant. In this way, a client may receive information and/or solicitations, forwarded by an advertising server, for utterances made for another purpose (i.e., continuing the conversation/communicating with another participant). For example, an advertisement may be forwarded without participant directed interaction. [Claim 1 - sampling an audio conversation for at least one word associated with an advertisement; searching for the at least one word, associated with the advertisement, in the audio conversation; and serving at least one advertisement to a participant in the audio conversation] 1. A method comprising: sampling an audio conversation for at least one word associated with an advertisement; searching for the at least one word, associated with the advertisement, in the audio conversation; and serving at least one advertisement to a participant in the audio conversation.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Clavin et al. 2011/0295693 to include the audio conversation features, as taught by Forbes et al. 2009/0006193, in order to monetize and target ads at detected audio conversations and thereby optimize user satisfaction. (see Forbes et al. 2009/0006193 at [Claim 1]). 
Appl. No.: 17/542,643 – Claim 11. A system, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: presenting to a first end user device of a first end user a first personalized advertisement for display by a first display unit, the first personalized advertisement having a preferred data type in a first context of a plurality of contexts in a virtual world, the first end user being associated with a first avatar in the virtual world, wherein the first context comprises first data indicating a quiet time without conversation between the first avatar of the first end user and a second avatar of a second end user in the first context of the plurality of contexts and without background noise occurring in the virtual world; presenting, to a second end user device of the second end user and for display by a second display unit, a second personalized advertisement in a view of the virtual world of the second avatar in accordance with a second preferred data type of the second end user; and selecting an advertising data type for a particular one of a plurality of end users represented as avatars in the virtual world indicating a response of the particular one of the plurality of end users to an advertising data type in the first context.
Claim 11, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Appl. No.: 17/542,643 – Claim 17. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: presenting, on a first display unit of a first communication device of a first user, a first personalized advertisement having a preferred data type for the first user in a first context of a virtual world, wherein the first user is associated with a first avatar, wherein the first context comprises data indicating a quiet time without conversation between the first avatar of the first user and a second avatar of a second user and without background noise occurring in the virtual world; and presenting, on a second display unit of a second communication device of the second user, a second personalized advertisement in a view of the virtual world of the second avatar in accordance with a second preferred data type for the second user, wherein the first and second personalized advertisements are customized to the first and second users so that the first and second users are presented with different advertisements.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 7. Clavin et al. 2011/0295693 further teaches The method of claim 1, wherein the current context for the first avatar for the first user comprises the first avatar and the second avatar appearing together in the virtual world (Clavin et al. 2011/0295693 [0018] As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene. The capture device 20 may capture or observe a scene that may include one or more targets or objects in a field of view of the target recognition and analysis system 10. In an embodiment, the image of a scene captured by the capture device 20 may include a human target corresponding to, for example, a user of the target recognition and analysis system 10. The image may also include one or more objects held by the human target, such as, for example, a bat, ball, helmet or the like, one or more targets such as one or more secondary users in the scene or one or more objects such as a wall, a table, a monitor, a couch or a ceiling in the scene. In an embodiment, the capture device 20 may include a depth camera configured to obtain the depth image of the scene using any suitable technique such as time-of-flight analysis, structured light analysis, stereo vision analysis, or the like. The depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in the 2-D pixel area may represent a length in, for example, centimeters, millimeters, or the like of an object or a target in the captured scene from the camera.  [0030] In another embodiment, the user preference information for a user of the target recognition analysis and tracking system 10 may also be assigned based on analyzing images of a scene captured by the capture device 20 that include one or more secondary users or other objects in the scene. For example, and as mentioned above, technology is disclosed by which the processor 32 in the capture device 20 may include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. Accordingly, in one embodiment, the image recognition module 38 may also individually analyze items of interest, such as one or more brand identifiers in the images of the scene that include the user of the target recognition and analysis system 10 and items of interest in the images that include secondary users or other objects in the scene. For example, if no items of interest are identified in the images that include the user of the target recognition and analysis system 10, then user preference information may be assigned based on analyzing items of interest in the images in the scene that include one or more of the secondary users and the objects in the scene.).

Claim 8. Clavin et al. 2011/0295693 further teaches The method of claim 1, wherein the first view of the virtual world of the first avatar comprises visual objects within the virtual world (Clavin et al. 2011/0295693 [0018 - objects] As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene. The capture device 20 may capture or observe a scene that may include one or more targets or objects in a field of view of the target recognition and analysis system 10. In an embodiment, the image of a scene captured by the capture device 20 may include a human target corresponding to, for example, a user of the target recognition and analysis system 10. The image may also include one or more objects held by the human target, such as, for example, a bat, ball, helmet or the like, one or more targets such as one or more secondary users in the scene or one or more objects such as a wall, a table, a monitor, a couch or a ceiling in the scene. In an embodiment, the capture device 20 may include a depth camera configured to obtain the depth image of the scene using any suitable technique such as time-of-flight analysis, structured light analysis, stereo vision analysis, or the like. The depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in the 2-D pixel area may represent a length in, for example, centimeters, millimeters, or the like of an object or a target in the captured scene from the camera.  [0030 - objects] In another embodiment, the user preference information for a user of the target recognition analysis and tracking system 10 may also be assigned based on analyzing images of a scene captured by the capture device 20 that include one or more secondary users or other objects in the scene. For example, and as mentioned above, technology is disclosed by which the processor 32 in the capture device 20 may include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. Accordingly, in one embodiment, the image recognition module 38 may also individually analyze items of interest, such as one or more brand identifiers in the images of the scene that include the user of the target recognition and analysis system 10 and items of interest in the images that include secondary users or other objects in the scene. For example, if no items of interest are identified in the images that include the user of the target recognition and analysis system 10, then user preference information may be assigned based on analyzing items of interest in the images in the scene that include one or more of the secondary users and the objects in the scene.).

Claim 9. Clavin et al. 2011/0295693 further teaches The method of claim 8, wherein the visual objects are observable by the first avatar (Clavin et al. 2011/0295693 [0018 - objects] As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene. The capture device 20 may capture or observe a scene that may include one or more targets or objects in a field of view of the target recognition and analysis system 10. In an embodiment, the image of a scene captured by the capture device 20 may include a human target corresponding to, for example, a user of the target recognition and analysis system 10. The image may also include one or more objects held by the human target, such as, for example, a bat, ball, helmet or the like, one or more targets such as one or more secondary users in the scene or one or more objects such as a wall, a table, a monitor, a couch or a ceiling in the scene. In an embodiment, the capture device 20 may include a depth camera configured to obtain the depth image of the scene using any suitable technique such as time-of-flight analysis, structured light analysis, stereo vision analysis, or the like. The depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in the 2-D pixel area may represent a length in, for example, centimeters, millimeters, or the like of an object or a target in the captured scene from the camera.  [0030 - objects] In another embodiment, the user preference information for a user of the target recognition analysis and tracking system 10 may also be assigned based on analyzing images of a scene captured by the capture device 20 that include one or more secondary users or other objects in the scene. For example, and as mentioned above, technology is disclosed by which the processor 32 in the capture device 20 may include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. Accordingly, in one embodiment, the image recognition module 38 may also individually analyze items of interest, such as one or more brand identifiers in the images of the scene that include the user of the target recognition and analysis system 10 and items of interest in the images that include secondary users or other objects in the scene. For example, if no items of interest are identified in the images that include the user of the target recognition and analysis system 10, then user preference information may be assigned based on analyzing items of interest in the images in the scene that include one or more of the secondary users and the objects in the scene.).

Claim 12. Clavin et al. 2011/0295693 further teaches The system of claim 11, wherein the plurality of end users includes the first end user and the second end user (Clavin et al. 2011/0295693 [0012] Technology is disclosed which improves a user's experience while interacting with a target recognition and analysis system executing an application. An image capture device in the target recognition and analysis system captures images of a scene that include one or more users and objects. In a first set of operations performed by the disclosed technology, the images of the scene are analyzed to detect one or more items of interest in the images. In an embodiment, the items of interest may include one or more brand identifiers in the images. User preference information is assigned to the brand identifiers based on the analysis. In a second set of operations performed by the disclosed technology, the user preference information is analyzed to generate tailored content for the user. The tailored content may include, for example, providing a targeted product advertisement or a targeted broadcast event for the user. The tailored content is displayed on a display device of the target recognition, analysis, and tracking system to the user. [0018] As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene. The capture device 20 may capture or observe a scene that may include one or more targets or objects in a field of view of the target recognition and analysis system 10. In an embodiment, the image of a scene captured by the capture device 20 may include a human target corresponding to, for example, a user of the target recognition and analysis system 10. The image may also include one or more objects held by the human target, such as, for example, a bat, ball, helmet or the like, one or more targets such as one or more secondary users in the scene or one or more objects such as a wall, a table, a monitor, a couch or a ceiling in the scene. In an embodiment, the capture device 20 may include a depth camera configured to obtain the depth image of the scene using any suitable technique such as time-of-flight analysis, structured light analysis, stereo vision analysis, or the like. The depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in the 2-D pixel area may represent a length in, for example, centimeters, millimeters, or the like of an object or a target in the captured scene from the camera. [0030] In another embodiment, the user preference information for a user of the target recognition analysis and tracking system 10 may also be assigned based on analyzing images of a scene captured by the capture device 20 that include one or more secondary users or other objects in the scene. For example, and as mentioned above, technology is disclosed by which the processor 32 in the capture device 20 may include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. Accordingly, in one embodiment, the image recognition module 38 may also individually analyze items of interest, such as one or more brand identifiers in the images of the scene that include the user of the target recognition and analysis system 10 and items of interest in the images that include secondary users or other objects in the scene. For example, if no items of interest are identified in the images that include the user of the target recognition and analysis system 10, then user preference information may be assigned based on analyzing items of interest in the images in the scene that include one or more of the secondary users and the objects in the scene.).

Claim 13. Clavin et al. 2011/0295693 further teaches The system of claim 11, wherein the first context is based on a combination of profiles of two or more end users of the plurality of end users (Clavin et al. 2011/0295693 [0018] As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene. The capture device 20 may capture or observe a scene that may include one or more targets or objects in a field of view of the target recognition and analysis system 10. In an embodiment, the image of a scene captured by the capture device 20 may include a human target corresponding to, for example, a user of the target recognition and analysis system 10. The image may also include one or more objects held by the human target, such as, for example, a bat, ball, helmet or the like, one or more targets such as one or more secondary users in the scene or one or more objects such as a wall, a table, a monitor, a couch or a ceiling in the scene. In an embodiment, the capture device 20 may include a depth camera configured to obtain the depth image of the scene using any suitable technique such as time-of-flight analysis, structured light analysis, stereo vision analysis, or the like. The depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in the 2-D pixel area may represent a length in, for example, centimeters, millimeters, or the like of an object or a target in the captured scene from the camera.  [0030] In another embodiment, the user preference information for a user of the target recognition analysis and tracking system 10 may also be assigned based on analyzing images of a scene captured by the capture device 20 that include one or more secondary users or other objects in the scene. For example, and as mentioned above, technology is disclosed by which the processor 32 in the capture device 20 may include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. Accordingly, in one embodiment, the image recognition module 38 may also individually analyze items of interest, such as one or more brand identifiers in the images of the scene that include the user of the target recognition and analysis system 10 and items of interest in the images that include secondary users or other objects in the scene. For example, if no items of interest are identified in the images that include the user of the target recognition and analysis system 10, then user preference information may be assigned based on analyzing items of interest in the images in the scene that include one or more of the secondary users and the objects in the scene.).

Claim 14. Clavin et al. 2011/0295693 further teaches The system of claim 11, wherein the first context comprises a combination of the first avatar of the first end user and the second avatar of the second end user appearing together (Clavin et al. 2011/0295693 [0018] As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene. The capture device 20 may capture or observe a scene that may include one or more targets or objects in a field of view of the target recognition and analysis system 10. In an embodiment, the image of a scene captured by the capture device 20 may include a human target corresponding to, for example, a user of the target recognition and analysis system 10. The image may also include one or more objects held by the human target, such as, for example, a bat, ball, helmet or the like, one or more targets such as one or more secondary users in the scene or one or more objects such as a wall, a table, a monitor, a couch or a ceiling in the scene. In an embodiment, the capture device 20 may include a depth camera configured to obtain the depth image of the scene using any suitable technique such as time-of-flight analysis, structured light analysis, stereo vision analysis, or the like. The depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in the 2-D pixel area may represent a length in, for example, centimeters, millimeters, or the like of an object or a target in the captured scene from the camera.  [0030] In another embodiment, the user preference information for a user of the target recognition analysis and tracking system 10 may also be assigned based on analyzing images of a scene captured by the capture device 20 that include one or more secondary users or other objects in the scene. For example, and as mentioned above, technology is disclosed by which the processor 32 in the capture device 20 may include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. Accordingly, in one embodiment, the image recognition module 38 may also individually analyze items of interest, such as one or more brand identifiers in the images of the scene that include the user of the target recognition and analysis system 10 and items of interest in the images that include secondary users or other objects in the scene. For example, if no items of interest are identified in the images that include the user of the target recognition and analysis system 10, then user preference information may be assigned based on analyzing items of interest in the images in the scene that include one or more of the secondary users and the objects in the scene.).

Claim 15. The system of claim 11, Clavin et al. 2011/0295693 may not expressly disclose the “quiet time” features, however, Cunningham et al. 2005/0080878 teaches these features as follows wherein the operations further comprise: sending an advertisement having an audio advertising data type to the first end user device of the first end user responsive to the first data of the first context indicating the quiet time (Cunningham et al. 2005/0080878 [0053 – quiet interval during which no ads are shown] As described further below, a "quiet interval" during which no ads are shown can be used to automatically reduce the number of times an ad would otherwise be shown. More particularly, given the 15-minute download time and the corresponding 15-minute display time described above, it may be desirable to provide a portion of the display time as a "quiet interval" during which the user will see no ads, but during which ads will continue to be downloaded. A ratio of 1:5 may be used, so that 2.5 minutes of ad display will be followed by 12.5 minutes of no display. When a new ad is downloaded, the oldest ad will still be deleted. Thus, in the example above, an ad in a system with a 12.5 minute quite interval will be shown five times (during the 2.5 minute display interval) rather than thirty times. [0056] Video advertising files are downloaded when the system detects that the user is not actively using the bandwidth of the user's Internet connection 110 to download Internet content. During the time a user is connected to the Internet via the access control system 106, the viewer program is continuously running, and periodically opens a viewer window that is placed on top of any other active window and in which an ad from the ad pool is displayed. When the video ad is finished displaying, the viewer window is closed for a quiet interval. At the conclusion of the quiet interval, the viewer window is opened and the next ad in the ad pool is displayed. The viewer program cycles through existing ads in the ad pool until a new ad is received from the communications server. [0068] At the completion of each video ad, a "play completion" message is sent to the Ad server. This ensures that the server has the most current information available on ad viewing. One or more ad viewings comprise an ad showing interval, depending on the implementation. When the ad showing interval is completed, the viewer program hides the viewer window and enforces a quiet interval during which no ads are shown. This processing is represented by the flow diagram box numbered 522. The viewer program then enforces the quiet interval, and processing control returns to the fraud control operation represented by the FIG. 5 flow diagram box numbered 502. [0126] As described above, the present invention provides a technique for free Internet access in which an access server sends video advertising files to a user who gains access to the Internet through a network connection having a viewer program that runs with the user's browser to manage download and playback of ads. By downloading the video advertising files when the system detects that the user is not actively using the bandwidth of the Internet connection, the impact on the user's Internet experience is minimized. The viewer program periodically opens a viewer window, on top of the user's browser, and shows ads from the ad pool. When the ad showing is finished, the viewer window is hidden for a quiet interval. At the conclusion of the quiet interval, the viewer widow is activated and the next ad showing is performed. In this way, the invention provides Internet content to users for no charge or fee, and also ensures a fresh supply of video ads that will more likely hold the interest and attention of the Internet user.).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Clavin et al. 2011/0295693 to include the quiet time/interval features, as taught by Cunningham et al. 2005/0080878, in order to fill a period of quiet or inaction with content useful to a user and thereby optimize user satisfaction. (see Cunningham et al. 2005/0080878 at [0053]). 

Claim 18. The non-transitory, machine-readable medium of claim 17, Clavin et al. 2011/0295693 may not expressly disclose the claimed features, however, Li et al. 2009/0254358 teaches wherein the virtual world includes a digital simulation of a city that includes streets, buildings, cars, and billboards (Li et al. 2009/0254358 [0003 – simulated world, virtual cities and buildings, etc…] When a virtual world application is executed, the user can access constructs of the computer-simulated world by manipulating (e.g. moving) their avatar through/within the virtual world. For example, virtual constructs provided within a virtual world may include various specific types of virtual locations (e.g. virtual islands, virtual cities, virtual buildings, virtual rooms, etc.), virtual events (e.g. virtual conferences, virtual meetings, etc.), and others.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Clavin et al. 2011/0295693 to include the features, as taught by Li et al. 2009/0254358, in order to tailor ads to a current context of a user avatar which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claims 2-6 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Clavin et al. 2011/0295693; in view of Li et al. 2009/0254358; in view of Dawson et al. 2008/0204448; in view of Cunningham et al. 2005/0080878; in view of Forbes et al. 2009/0006193; in view of Hamilton, II et al. 2010/0036735.
Claim 2. Clavin et al. 2011/0295693 may not expressly disclose, however, Hamilton, II et al. 2010/0036735 teaches The method of claim 1, wherein a first advertising data type for the first personalized advertisement is a preferred data type of the first user for the current context (Hamilton, II et al. 2010/0036735 [0016 - methods for triggering immersive advertising in a virtual universe … customer preference of advertisement type] The invention generally relates to systems and methods for advertising, and, more particularly, to systems and methods for triggering immersive advertising in a virtual universe. Exemplary embodiments of the invention allow advertising experience in a VU to be customized to a potential customer (e.g., a user controlling an avatar in a VU) when the advertisement is triggered. The customization may be based on various factors, such as, for example: how much disruption a customer is willing to tolerate, customer preference of advertisement type, incentives a customer is willing to accept for viewing an advertisement, etc. In this manner, the user is provided with a memorable interactive experience, which may lead to an increased likelihood of success for the advertisement.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Clavin et al. 2011/0295693 to include the preferred advertising data type features as taught by Hamilton, II et al. 2010/0036735. One of ordinary skill in the art would have been motivated to do so in order to personalize advertisements based upon known preference of a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Claim 3. Clavin et al. 2011/0295693 further teaches The method of claim 2, further comprising: providing, by the processing system, a second personalized advertisement in a second view of the virtual world of the second avatar (Clavin et al. 2011/0295693 [0012 – targeted advertisement] Technology is disclosed which improves a user's experience while interacting with a target recognition and analysis system executing an application. An image capture device in the target recognition and analysis system captures images of a scene that include one or more users and objects. In a first set of operations performed by the disclosed technology, the images of the scene are analyzed to detect one or more items of interest in the images. In an embodiment, the items of interest may include one or more brand identifiers in the images. User preference information is assigned to the brand identifiers based on the analysis. In a second set of operations performed by the disclosed technology, the user preference information is analyzed to generate tailored content for the user. The tailored content may include, for example, providing a targeted product advertisement or a targeted broadcast event for the user. The tailored content is displayed on a display device of the target recognition, analysis, and tracking system to the user. [0026 – tailored content] As will be discussed in greater detail below, the disclosed technology enables the generation of content information based on analyzing images from a scene captured by the capture device 20. The images of a scene may include a human target corresponding to, for example, a user of the target recognition and analysis system 10, one or more objects held by the human target, such as, for example, a bat, ball, helmet or the like, one or more other targets such as one or more secondary users in the scene or one or more objects such as a wall, a table, a monitor, a couch or a ceiling in the scene. The images of the scene are analyzed to detect one or more items of interest in the images. In an embodiment, the items of interest may include one or more brand identifiers in the images. The brand identifiers may include symbols or words identifying a brand, product or service associated with the brand identifier. User preference information for the brand identifiers may be assigned based on the analysis. The user preference information is analyzed to generate tailored content for the user. The tailored content may include, for example, providing a targeted product advertisement or a targeted broadcast event for the user. The tailored content may be displayed on a display device of the target recognition, analysis, and tracking system 10 to the user. [0066] The tailored content generated by the user product advertisement service 412 may include providing a targeted product advertisement to the user based on the user preference information. For example, if the user preference information specifies that a user has a preference towards the Abercrombie and Fitch.TM. brand, then tailored content may be generated to provide the user with an Abercrombie and Fitch.TM. product offer, such as an Abercrombie and Fitch.TM. shirt. The tailored content generated by the user product advertisement service 412 may also include providing a related product offer, a genre related product offer or a location related product offer to the user. For example, if the user preference information specifies that a user has a preference towards the Seattle Seahawks.TM. brand, a related product offer may include providing the user with Seattle Seahawks.TM. game tickets, a genre related product offer may include providing the user with generic sports related products and a location related product offer may include providing the user with, for example, Seattle Mariners.TM. products and services. In addition, if the user preference information specifies that a user has a preference towards the Abercrombie and Fitch.TM. brand but the user preference information (as identified by a brand identifier with the highest brand affinity value) indicates a user's preference towards the Nike.TM. brand, then tailored content may be generated to provide the user with an Abercrombie and Fitch.TM. product offer as well as a Nike.TM. product offer. [0067 – avatars, virtual world, virtual articles] In another embodiment, the user product advertisement service 412 may also include executable instructions to generate tailored content for a user's avatar (or a user's on-screen representation) based on the user preference information and the user's identification information stored in the user profile database 44 or the global user profile database 416. The tailored content may include a targeted product advertisement displayed as virtual articles to the user via the display device 16 in the target recognition and analysis system 10. The user may manipulate the series of virtual articles presented in the interface through movements captured by the target recognition and analysis system 10. The technique of provisioning virtual articles to a user in a game is disclosed in U.S. patent application Ser. No. 12/752,917 entitled "Motion Based Interactive Shopping Environment", filed 1 April 2010 and hereby incorporated herein by reference.).

Claim 4. The method of claim 3, Clavin et al. 2011/0295693 further teaches wherein a second advertising data type for the second personalized advertisement is a preferred data type of a second user for the current context (Clavin et al. 2011/0295693 [0030 – secondary users] In another embodiment, the user preference information for a user of the target recognition analysis and tracking system 10 may also be assigned based on analyzing images of a scene captured by the capture device 20 that include one or more secondary users or other objects in the scene. For example, and as mentioned above, technology is disclosed by which the processor 32 in the capture device 20 may include executable instructions to distinguish a user of the target recognition and analysis system 10 from one or more secondary users in the scene based on the user's profile data. Accordingly, in one embodiment, the image recognition module 38 may also individually analyze items of interest, such as one or more brand identifiers in the images of the scene that include the user of the target recognition and analysis system 10 and items of interest in the images that include secondary users or other objects in the scene. For example, if no items of interest are identified in the images that include the user of the target recognition and analysis system 10, then user preference information may be assigned based on analyzing items of interest in the images in the scene that include one or more of the secondary users and the objects in the scene.[0067 – generate tailored content for an avatar] In another embodiment, the user product advertisement service 412 may also include executable instructions to generate tailored content for a user's avatar (or a user's on-screen representation) based on the user preference information and the user's identification information stored in the user profile database 44 or the global user profile database 416. The tailored content may include a targeted product advertisement displayed as virtual articles to the user via the display device 16 in the target recognition and analysis system 10. The user may manipulate the series of virtual articles presented in the interface through movements captured by the target recognition and analysis system 10. The technique of provisioning virtual articles to a user in a game is disclosed in U.S. patent application Ser. No. 12/752,917 entitled "Motion Based Interactive Shopping Environment", filed 1 April 2010 and hereby incorporated herein by reference. [claim 9] 9. The method of claim 1 wherein generating the tailored content for the user comprises providing a targeted product advertisement to an avatar associated with the user.).
Clavin et al. 2011/0295693 may not expressly disclose the preferred data type features, however, Hamilton, II et al. 2010/0036735 teaches these features as follows (Hamilton, II et al. 2010/0036735 [0016 - methods for triggering immersive advertising in a virtual universe … customer preference of advertisement type] The invention generally relates to systems and methods for advertising, and, more particularly, to systems and methods for triggering immersive advertising in a virtual universe. Exemplary embodiments of the invention allow advertising experience in a VU to be customized to a potential customer (e.g., a user controlling an avatar in a VU) when the advertisement is triggered. The customization may be based on various factors, such as, for example: how much disruption a customer is willing to tolerate, customer preference of advertisement type, incentives a customer is willing to accept for viewing an advertisement, etc. In this manner, the user is provided with a memorable interactive experience, which may lead to an increased likelihood of success for the advertisement.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Clavin et al. 2011/0295693 to include the preferred data type features as taught by Hamilton, II et al. 2010/0036735. One of ordinary skill in the art would have been motivated to do so in order to personalize advertisements based upon known preference of a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Claim 5. The method of claim 4, Clavin et al. 2011/0295693 may not expressly disclose the claimed features, however, Hamilton, II et al. 2010/0036735 teaches wherein the second advertising data type is different than the first advertising data type (Hamilton, II et al. 2010/0036735 [0037 – different variation of the VU-ad] Thus, according to aspects of the invention, when a user triggers a VU-ad, the user tolerance data is accessed and a customized VU-ad is presented based upon the user tolerance data. In this manner, a first user having first user tolerance data may be presented with a first variation of the VU -ad from a VU -ad provider, while a second user with different user tolerance data may be presented with a different variation of the VU -ad from the same VU -ad provider. For example, a first user who has a low tolerance (defined in the user profile) and is not willing to accept any incentives (also defined in the profile) may be presented with a billboard that displays a video commercial upon triggering the VU-ad. However, a second user that has a low tolerance but is willing to accept incentives for a high tolerance advertisement may be teleported to an ephemeral location where the VU-ad is presented upon activating the same trigger.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Clavin et al. 2011/0295693 to include the different ad type features as taught by Hamilton, II et al. 2010/0036735. One of ordinary skill in the art would have been motivated to do so in order to personalize advertisements based upon known preference of a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Claim 6. The method of claim 1, further comprising: Clavin et al. 2011/0295693 may not expressly disclose the “audio conversation” features, however, Forbes et al. 2009/0006193 teaches these features as follows determining, by the processing system, that the data of the current context indicates the audio conversation occurring between the first avatar and the second avatar in the virtual world; and sending, by the processing system, the visual advertisement having the data type to the first communication device, a second communication device of a second user, or a combination thereof (Forbes et al. 2009/0006193 [0009 - audio conversation participant is served an advertisement associated with a word in the digital audio conversation] FIG. 5 is a flow diagram depicting a procedure in an exemplary implementation in which a digital audio conversation participant is served an advertisement associated with a word in the digital audio conversation. [0057 - words or utterances in the conversation] In some implementations, a fee may be assessed 508 based on one or more of the above factors. For example, an advertising server may assess a higher fee for serving an advertisement based on digital audio event data in which the participant matches designated criteria. For instance, a higher fee may be assessed, if in addition to the inclusion of the sampled word, a participant mentions information included in the served advertisement, if the participant forwards the advertisement, if the participant resides in a designated location and so on. In some embodiments, a higher fee might be assessed if a recipient responds to the advertisement by "clicking through" or "voice through". In contrast, the fee may be lowered if criteria are not met. For example, the advertisement may reach a participant who is not in a specified demographic group. Other examples may include, but are not limited to, other words or utterances in the conversation, participant data, or other digital audio event data such as the advertisement that was served and the like. The assessed fee may be stored in a billing database or other database as desired. [0063 - forwarding advertising to client in response to an utterance in an audio event] Referring to FIG. 6, forwarding advertising to client in response to an utterance in an audio event is discussed. For instance, the techniques discussed herein may present advertisements in response to passive inclusion of an utterance in a digital audio conversation having more than one participant. In this way, a client may receive information and/or solicitations, forwarded by an advertising server, for utterances made for another purpose (i.e., continuing the conversation/communicating with another participant). For example, an advertisement may be forwarded without participant directed interaction. [Claim 1 - sampling an audio conversation for at least one word associated with an advertisement; searching for the at least one word, associated with the advertisement, in the audio conversation; and serving at least one advertisement to a participant in the audio conversation] 1. A method comprising: sampling an audio conversation for at least one word associated with an advertisement; searching for the at least one word, associated with the advertisement, in the audio conversation; and serving at least one advertisement to a participant in the audio conversation.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Clavin et al. 2011/0295693 to include the audio conversation features, as taught by Forbes et al. 2009/0006193, in order to monetize and target ads at detected audio conversations and thereby optimize user satisfaction. (see Forbes et al. 2009/0006193 at [Claim 1]). 


Claim 19. Clavin et al. 2011/0295693 may not expressly disclose the following features, however, Hamilton, II et al. 2010/0036735 teaches The non-transitory, machine-readable medium of claim 18, wherein the operations further comprise: presenting first personalized advertisements to the first user on the buildings, the cars, and the billboards and presenting second personalized advertisements to the second user on the buildings, the cars, and the billboards (Hamilton, II et al. 2010/0036735 [0032 – displaying a message on an object such as a billboard] In embodiments, the tolerance data includes a pre-defined measure of disruption that the user is willing to tolerate from advertisements. For example, the predefined measure of disruption may be rated as "low", "medium", or "high". A `low` tolerance level in the user profile may be defined to indicate that the user is willing to be subjected to minimally intrusive VU-ad, such as, for example, a picture, text message, or video displayed on an object (e.g., billboard) in the VU. A `medium` tolerance level may be defined to indicate that the user is willing to be subjected to a relatively more intrusive advertisement, such as being approached and talked to by VU-ad avatars in the VU. A `high` tolerance level may be defined to indicate that the user is willing to be subject to a highly intrusive advertisement, such as being teleported to another location in the VU where the VU-ad is staged. Although low, medium, and high are used in this example, the invention is not limited to these definitions of tolerance. For example, a numerical scale (e.g., 1 to 5), or any other suitable measure, could be used with the invention. The various tolerance levels and types of advertisements associated with each may be defined by the VU host (e.g., when tolerance data is stored at the client or the host), or by the VU-ad provider (e.g., when the tolerance data is collected by and stored at the advertiser). [0033] In further embodiments, the tolerance data contained in the user profile includes an indication of the user's preferred type of VU-ad. As a non-limiting example, the tolerance data may indicate that the user prefers: pop-up messages, billboards, video displays, three-dimensional representations of scenes using ad avatars and ad objects, or teleportation to an ephemeral location, etc. The various types of advertisements may be defined by the VU host (e.g., when tolerance data is stored at the client or the host) or by the VU-ad provider (e.g., when the tolerance data is collected by and stored at the advertiser), and selected by the user (e.g., when creating a VU account). [0035] In yet further embodiments, the tolerance data contained in the user profile includes information regarding group behavior of the user's avatar. For example, the profile may include group behavior information indicating that the avatar is currently alone or traveling in a group. A user whose avatar is alone may be more willing to tolerate a VU-ad, while one that is in a group may be less likely to tolerate a VU-ad. Such information could be updated in the user profile by the VU-engine, for example, on a real-time basis. Such information can be used by the VU-ad in determining what type of VU-ad to display.).

It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Clavin et al. 2011/0295693 to include the features as taught by Hamilton, II et al. 2010/0036735. One of ordinary skill in the art would have been motivated to do so in order to personalize advertisements based upon known preference of a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).  

No Prior-art Rejection / Potentially Allowable
Claims 10, 16, 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appl. No.: 17/542,643 – Claim 10. The method of claim 1, further comprising: selecting an advertising data type for a particular one of the plurality of users indicating a response of the particular one of the plurality of users to a data type in the current context.
Appl. No.: 17/542,643 – Claim 16. The system of claim 15, wherein a second context of the plurality of contexts comprises second data, and wherein the operations further comprise: sending a visual advertisement having one of a data type, image, text and video responsive to the second data indicating loud background noise present and conversation in the virtual world.
Appl. No.: 17/542,643 – Claim 20. The non-transitory, machine-readable medium of claim 17, wherein the first personalized advertisement includes a first name of the first user, and wherein the second personalized advertisement includes a second name of the second user.




Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bates et al. 2009/0164919 [0006] One embodiment of the invention includes a computer-implemented method. The method generally includes: receiving, from a first user, a selection indicating a preference of the first user towards encountering the second user while present in a virtual world; determining a current situational context for the first user within the virtual world; and storing the selection of the second user together with the current situational context in a searchable data structure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682